Action to recover damages for the death of plaintiff’s intestate, killed by a train of the Interborough Rapid Transit Company, of which defendants are receivers. Judgment in favor of the plaintiff affirmed, with costs. The record on this appeal presents a stronger case in favor of the plaintiff than that which appeared on the prior trial. Carswell, Davis and Johnston, JJ., concur; Lazansky, P. J., and Hagarty, J., dissent and vote for reversal and a new trial on the ground that the verdict of the jury is against the weight of the evidence.